                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DWAYNE E. MERDIA,                                 Case No. 18-cv-06433-CRB (PR)
                                   8                   Plaintiff,
                                                                                          JUDGMENT
                                   9            v.

                                  10    RON DAVIS, et al.,
                                  11                   Defendant(s).
                                              For the reasons set forth in the accompanying order of dismissal, judgment is entered in
                                  12
Northern District of California
 United States District Court




                                       favor of defendant(s) and against plaintiff.
                                  13
                                              The clerk is directed to close the case and terminate all pending motions as moot.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: February 14, 2019
                                  16
                                                                                      ______________________________________
                                  17                                                  CHARLES R. BREYER
                                                                                      United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        DWAYNE E. MERDIA,
                                   6                                                          Case No. 3:18-cv-06433-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        RON DAVIS, et al.,
                                   9
                                                       Defendants.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on February 14, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Dwayne E. Merdia
                                       2231 N. Hanover Avenue
                                  20   Fresno, CA 93727
                                  21

                                  22   Dated: February 14, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          2
